Order entered December 31, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01647-CR

                                 RICARDO BELTRAN, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-1056077-M

                                            ORDER
       We GRANT appellant’s December 29, 2015 motion for extension of time to file

supplemental brief and ORDER the brief be filed no later than February 13, 2016. As the appeal

is set for submission March 22, 2016, if the brief is not timely filed, the appeal may be submitted

on appellant’s original brief.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE